                    IN THE UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                          )
                                                         )
 v.                                                      )               Case No. 2:20-CR-65
                                                         )
 EMORY Q. JACKSON.                                       )

                             SUPPLEMENT TO
      MOTION TO EXCLUDE EVIDENCE OF PRIOR AND/OR OTHER ACTS (DOC. 23)

         Comes now Defendant, by and through counsel, and supplements the Motion to Exclude

 Evidence of Prior And/or Other Acts (Doc. 23) he previously filed in this cause. In discovery in an

 MP4 video file entitled “ch03_20200807112512,” there is an interview of Defendant by Officer Jeff

 Legault of the Johnson City Police Department at police headquarters. The interview is located at

 34:34-48:20 of said video file. The parties have agreed that nothing prior to 34:34 nor after 48:20

 in said recording will be used at trial (Doc. 65, Second Joint Notice Regarding Outstanding

 Evidentiary Issues, pp. 2-3, ¶6). Defendant moves to exclude the following portions of said video:

         1. 35:15-35:18 - There is a statement by Defendant, elicited by Officer Legault, that makes

 it clear that Defendant has had prior encounters with law enforcement. It would suffice for the

 government to edit said portion of the video so as to mute the audio prior to presenting it to the jury.

         2. 40:45-41:18 - Officer Legault makes statements and elicits responses from Defendant

 regarding prior gun possession by friends of Defendant and Defendant, as well as eliciting a

 statement by Defendant that he was out of jail on bond at that time. Said portion of the video should

 be completely deleted by the government prior to presenting the video to the jury.

         3. 41:50-43:50 - Defendant and Officer Legault discuss the potential for Defendant to “help,”

 suggesting involvement in and/or knowledge of other crimes, and Officer Legault discusses prior

 encounters with Defendant. Said portion of the video should be completely deleted by the



Case 2:20-cr-00065-JRG-CRW Document 66 Filed 03/01/21 Page 1 of 3 PageID #: 241
 government prior to presenting the video to the jury.

         4. 44:18-48:20 - Officer Legault makes statements and elicits responses from Defendant

 regarding prior gun possession, the possibility of Defendant being involved in car thefts, possessing

 stolen property, having drug paraphernalia when he was arrested, and using methamphetamine at

 police headquarters. Defendant’s association with other persons potentially involved in criminal

 activity is also mentioned during these discussions. Said portion of the video should be completely

 deleted by the government prior to presenting the video to the jury.

         5. For the following reasons, the evidence described in paragraphs 1-4 herein above should

 be excluded from the trial of this cause.

         a. Such evidence is completely irrelevant, and any attempt by the government to introduce

 same would be in violation of Fed. R. Evid. 401 and 402.

         b. If the Court were to deem any of the above-described evidence as having probative value,

 it is clear that the government’s use thereof would be intended to create unfair prejudice in the jury

 and a confusion of the issues. Thus, Fed. R. Evid. 403 dictates exclusion of said evidence.

         c. In conjunction, Fed. R. Evid. 404(b) and 609 strictly limit what evidence may be presented

 at a trial in relation to prior or other bad acts. The above-described evidence, and the other and/or

 prior acts of Defendant involved therein, does not fit within the very limited circumstances that

 would render such evidence admissible under Fed. R. Evid. 404(b) and/or 609, even if Defendant

 were to testify.

         WHEREFORE, Defendant prays that the evidence described herein above be excluded from

 the trial of this cause, and for such other relief to which he may prove himself entitled.




Case 2:20-cr-00065-JRG-CRW Document 66 Filed 03/01/21 Page 2 of 3 PageID #: 242
                                                                Respectfully submitted,

                                                                s/J. Russell Pryor
                                                                _____________________________
                                                                J. RUSSELL PRYOR,
                                                                Attorney for Defendant
                                                                206 S. Irish St.
                                                                Greeneville, TN 37743
                                                                (423) 639-0255




                                    CERTIFICATE OF SERVICE

 I hereby certify that on March 1, 2021, a copy of the foregoing was filed electronically. Notice of this
 filing will be sent by operation of the Court's electronic filing system to all parties indicated on the
 electronic filing receipt. All other interested parties will be served by regular U.S. Mail. Parties may
 access this filing through the Court's electronic filing system.

                                                                s/J. Russell Pryor
                                                                _____________________________
                                                                J. RUSSELL PRYOR




Case 2:20-cr-00065-JRG-CRW Document 66 Filed 03/01/21 Page 3 of 3 PageID #: 243
